Per Curiam.
The plaintiff’s appeal should be dismissed. By giving the stipulation and entering the judgment for the amount to which it was reduced by the general term, he waived the right of appeal to this court. A party cannot avail himself of such parts of a judgment as are favorable to him, and appeal from those parts which are not. Grunberg v. Blumenlahl, 66 How. Pr. 62; Alexander v. Alexander, 104 N. Y. 643, 10 N. E. Rep. 37; Harris v. Taylor, 20 Wkly. Dig. 379; Canary v. Knowles, 41 Hun, 542. Defendants’ right of appeal to the general term of this court from the judgment entered, so far as it affirms, as reduced, the former judgment, is beyond ques*272tian. The plaintiff’s appeal is dismissed, with costs, and we direct that the defendants’ appeal be argued at the general term of this court to be held in March next.